COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-16-00236-CV


In re G.P. and D.P.                        §    Original Proceeding

                                           §    From the 431st District Court

                                           §    of Denton County (2011-71127-431)

                                           §    August 17, 2016

                                           §    Opinion by Chief Justice Livingston

                                   JUDGMENT

      This court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be granted. We conditionally grant relators’ petition

for writ of mandamus and order respondent to hold a hearing and rule on

relators’ Amended Second Motion to Modify Temporary Orders within thirty days.

A writ will issue only if respondent fails to comply.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Terrie Livingston
                                         Chief Justice Terrie Livingston